Citation Nr: 9918198	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  93-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder variously diagnosed as post-traumatic 
stress disorder (PTSD), major depression and dysthymia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

On a statement received at the RO in August 1990, the veteran 
claimed entitlement to service connection for residuals of a 
back laceration.  The issue is not inextricably intertwined 
with the current appeal, has been neither procedurally 
prepared nor certified for appellate review, and is, 
therefore, referred to the RO for initial consideration and 
appropriate action.

The issue on appeal was originally before the Board in June 
1995 at which time it was remanded in order to attempt to 
verify the veteran's claimed in-service stressors.  At the 
same time, the Board determined that the issue on appeal was 
to be adjudicated on a de novo basis in view of the veteran's 
continuous prosecution of his claim for service connection 
for a psychiatric disorder since 1989.  


FINDING OF FACT

The veteran's chronic acquired psychiatric disorder diagnosed 
as dysthymic disorder, on the basis of competent medical 
authority, is the result of his exposure to stressful events 
he experienced while on active duty.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder diagnosed as 
dysthymic disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107(a)(b) (West 1991); 38 C.F.R. § 
3.303(d) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the claims file shows that there were no complaints 
of, diagnosis of or treatment for any mental disorders during 
active duty.  A mental disorder was not noted on the report 
of the separation examination which was conducted in February 
1971.  On the Report of Medical History portion of the 
examination, the veteran denied experiencing depression or 
excessive worry or nervous trouble of any sort.  

Review of the service personnel records shows that the 
veteran served in the Republic of Vietnam from August 1969 to 
August 1970.  While stationed in Vietnam, the veteran's 
principal duty consisted of gunner and light truck driver.  
His record of service (DD-214) shows he trained as a light 
artillery crewman.  His decorations included a Vietnam 
Service Medal, Republic of Vietnam Campaign Medal, Army 
Commendation Medal with Oak Leaf Cluster, and Vietnam Summer-
fall Campaign, Vietnam Winter-spring Campaign 1970, and 
Vietnam 13th  Unnamed Campaign 1970 Stars.

The veteran was hospitalized at a VA facility in November 
1989.  The pertinent discharge diagnosis was questionable 
PTSD.  

VA outpatient treatment records have been associated with the 
claims file.  The records evidence diagnosis of and treatment 
for PTSD beginning in July 1990.  Other diagnoses include 
depression and dysthymic disorder.  

Private treatment records have been included in the claims 
file.  On a psychological evaluation conducted in January 
1991, pertinent diagnoses of major depressive disorder and 
PTSD were included.  It was noted that although personality 
testing was deemed to be invalid due to exaggerated symptoms, 
there was little doubt of the presence of major depression 
and PTSD.  



On a psychological/psychiatric examination conducted in 
February 1991, the pertinent diagnosis was that PTSD was 
claimed but could not be substantiated.  A mental health 
treatment summary dated in July 1996 included pertinent 
diagnoses of PTSD and depression.  

The report of a January 1991 social survey included the 
notation that the veteran reported to be depressed but he did 
not exhibit any signs of clinical depression.  

The report of a VA PTSD examination conducted in February 
1991 included an assessment that the examiner was unable to 
make a diagnosis of PTSD as the reported symptomatology was 
vague and not impressive.  It was also noted that there was a 
possibility of malingering.  

The transcript of a March 1992 RO hearing is of record.  The 
veteran testified to having served in Vietnam from August 
1969 to August 1970.  He observed friends who were injured 
when their tracked vehicle was blown up.  

A VA PTSD examination was conducted in July 1992.  The 
examination was conducted by a board of two psychiatrists.  
The veteran reported one in-service incident wherein he was 
left with a disabled truck for several hours in unknown 
territory.  Two friends were killed in a mine explosion.  The 
summary from the examination was that the examiners could not 
confirm a diagnosis of PTSD.  The pertinent Axis I diagnosis 
was long history of mild to moderate depressive symptoms, 
possibly associated with alcohol dependence and history of 
diabetes mellitus and poor liver function.  

G. F., Psy. D., wrote in an October 1992 letter that much of 
the veteran's poor vocational and social adjustment was 
attributable to PTSD.  It was the psychologist's opinion that 
the veteran would not recover from PTSD.  

In June 1997, the U. S. Army and Joint Services Environmental 
Support Group (ESG) responded to the RO's request for 
confirmation of the veteran's claimed in-service PTSD 
stressors.  ESG noted that the unit the veteran was assigned 
to participated in combat activity and provided defense for 
base camps and convoys.  The veteran's records show that he 
was a gunner/light truck driver in Vietnam.

The veteran was hospitalized at a VA facility in January 
1998.  Pertinent diagnoses were recurrent chronic major 
depressive disorder and chronic PTSD.  

The report of a June 1998 VA PTSD examination which was 
conducted by a board of two psychiatrists is of record.  The 
veteran reported that he slept in a very small area under the 
deck of his tank but did not like this.  Another stressful 
incident was when he was left alone in a hostile area for 
three hours after his truck broke down.  He recalled an 
incident where a friend was going to commit suicide but was 
stopped.  Minnesota Multiphasic Personality Inventory testing 
was not valid.  Additional psychological testing was not 
conducted as the veteran left before it was completed.  The 
pertinent diagnosis was an Axis II diagnosis of dysthymic 
disorder.

The examiners opined that the veteran's exposure to stressors 
while in service resulted in some psychiatric symptoms of 
anxiety and depression, but he did not meet the full criteria 
for a diagnosis of PTSD.  The examiners further reported that 
the persistent symptoms of anxiety and depression which the 
veteran had "stem from previous in-Service stressors."  It 
was noted that the veteran had recurrent intrusive thoughts 
and nightmares about two friends who attempted suicide while 
in the service.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1998).



Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board concludes that the veteran's claim for service 
connection for a chronic acquired variously diagnosed 
psychiatric disorder to include PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

It has been the basic contention of the veteran that his 
psychiatric symptomatology which he believes is reflective of 
PTSD due to service stressors, warrants a favorable 
determination of his appeal.  The Board is not unsympathetic 
to his claim for service connection essentially for his 
psychiatric symptomatology which has been variously 
diagnosed.  Moreover, the veteran was trained in the combat 
arms and is in receipt of considerable recognition by way of 
decorations reflecting his service in Vietnam during the 
period of hostilities in that country.  

The Board's review of the evidence of record discloses that 
there is no clear diagnosis of PTSD, the disorder which the 
veteran believes is the correct diagnosis to account for his 
psychiatric symptomatology, upon which to predicate a grant 
of compensation benefits.  

At the time of the most recent VA examination, conducted by a 
board of two psychiatrists, it was determined that the 
veteran did not meet the full criteria for a diagnosis of 
PTSD.  The Board notes that prior VA examination by a board 
of two conducted in July 1992 also resulted in a finding that 
PTSD could not be confirmed.  

While the evidentiary record does not permit a conclusion 
that PTSD is present, the Board finds this is not fatal to 
the veteran's underlying claim of service connection for a 
psychiatric disorder which has been variously diagnosed.  In 
this regard, the board of two examiners who conducted the 
June 1998 VA PTSD examination did not diagnose PTSD but did 
include an Axis II diagnosis of dysthymic disorder.  The 
examiners further linked the dysthymic disorder to active 
duty when they provided the opinion that the veteran's 
exposure to stressors in service resulted in anxiety and 
depression.  Based on the above analysis, the Board finds 
that while there is no clear diagnosis of PTSD, the veteran 
nonetheless has a chronic acquired psychiatric disorder 
diagnosed as dysthymic disorder to account for his 
symptomatology the onset of which has been related to his 
period of service on the basis of competent medical 
authority.  Accordingly, the record supports a grant of 
service connection for a chronic acquired psychiatric 
disorder diagnosed as dysthymic disorder.


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder diagnosed as dysthymic disorder is 
granted.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

